Citation Nr: 1044850	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened the Veteran's 
claim for service connection for ulcerative colitis and then 
denied the claim on its merits.  The Veteran testified before the 
Board in July 2006.  The Board reopened and then remanded this 
claim for further development in February 2007.

In a February 2008 decision, the Board denied the Veteran's claim 
for service connection for ulcerative colitis.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims.  Pursuant to a Joint Motion for Remand, a 
November 2008 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for Remand.  
In April 2009, the Board remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board regrets the additional delay.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claim 
requires additional development.  

The Veteran claims that his currently diagnosed ulcerative 
colitis had its onset during his period of service in Vietnam.  
He stated that he had experienced loose and runny bowels and 
burning and itching during bowel movements.  The Veteran asserted 
that he had received suppositories from the medic about three 
times a month for six months.

In the Joint Motion for Remand, the parties agreed that the 
Veteran's service records appeared to show that he served under 
combat conditions and that he was treated in combat for a bowel 
condition.  The Board was directed to consider incurrence of a 
bowel condition under 38 U.S.C.A. § 1154 (West 2002).  While the 
service treatment records did not document treatment for a bowel 
condition, as a bowel disability would be consistent with the 
circumstances and conditions of being in a combat situation, the 
Board conceded that the Veteran had in-service incurrence of a 
bowel disability.  However, as the Board noted in the April 2009 
remand, 38 U.S.C.A. § 1154(b) can be used to provide a factual 
basis upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, but 
cannot be used to link the claimed disorder etiologically to a 
current disorder.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 
U.S.C.A. § 1154(b), a combat Veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service).   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Accordingly, in order to make an accurate assessment of the 
Veteran's entitlement to service connection for his ulcerative 
colitis, the Board determined it necessary to have a medical 
opinion discussing the relationship between his disability and 
service based upon a thorough review of the record. 

Pursuant to the Board remand, the Veteran underwent a VA 
examination in June 2009.  Following a review of the Veteran's 
claims file and an examination of the Veteran, the examiner 
diagnosed ulcerative colitis.  The examiner opined that the 
Veteran's reported symptoms of bloody diarrhea during service 
certainly could relate to ulcerative colitis, but to make a 
specific link between the unverified bloody diarrhea in 1967, and 
the subsequent development of ulcerative colitis would require 
speculation.  

The Board observes that opinions, such as that rendered by the 
above VA examiner, in which a physician is unable to opine 
regarding any causal connection between a Veterans' current 
complaints and his period of service have been characterized as 
non-evidence, and therefore lack probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds that the VA 
examiner's June 2009 opinion is not probative for the purpose of 
determining whether the Veteran's currently diagnosed ulcerative 
colitis is related to service.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, the Board finds it necessary to 
remand this case for an additional examination and etiological 
opinion in order to fully and fairly address the merits of the 
Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine whether there is any 
relationship between his current ulcerative 
colitis and his period of active service.  
The rationale for all opinions expressed 
should be provided.  The claims folder should 
be made available to the examiner for review 
in conjunction with the examination and the 
examination report should note that review.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current ulcerative colitis was incurred in or 
aggravated by the Veteran's service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of bowel 
problems during service, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007). 

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


